Title: To Thomas Jefferson from Catherine Church, 9 February 1802
From: Church, Catherine
To: Jefferson, Thomas


          
            N. York Febry. 9th—
          
          Your acquaintance my dear Sir with the amiable family Dupont & the very polite attentions of which they retain so lively an impression precludes all necessity of an introduction to Mde. Dupont whose individual merit is such as not to require a relative claim to admiration—I am however too proud in owning her as my friend & in the possibility of introducing her to you to neglect this opportunity of availing myself of these advantages; conciliating both my affection & my vanity, they are fraught with claims ever welcomed by a female heart & mind; the candor of this confession denotes how much I am gratified by the subjects which occasion it. In addition to the advantage of your society my dear Sir I very much wish that our charming friend may unite that of your Daughter’s first as to her own gratification & secondly, as to that I shall receive in conversing of them with her—
          Mama has been very ill. she is now much recovered & desires I would present you her compts. & assure you that she shall recieve a peculiar gratification in the attention she sollicits for our friend—As you no doubt retain some agreeable impressions of her country, you will not be displeased, in its being thus recalled to you by an échantillon of that grace of mind & elegance of manners which constitutes the superior distinctive merit of her Country women—they could not choose a representative so well calculated to do them honor—
          It is so long since I have heard from my friend Maria that I fear she has lost sight of me. Pray my dear Sir assure her, Mrs. Randolph & yourself, that I preserve with care every remembrance which composes my sincere & grateful regard to the friends of my infancy & unite to them every motive, which renders me desirous & proud to retain some portion of their friendship, & which so effectually conciliates my consideration & esteem—
          
            Catharine Church
          
        